Name: 93/212/EEC: Commission Decision of 18 March 1993 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade;  agricultural policy;  cooperation policy;  health
 Date Published: 1993-04-15

 Avis juridique important|31993D021293/212/EEC: Commission Decision of 18 March 1993 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community Official Journal L 091 , 15/04/1993 P. 0020 - 0026COMMISSION DECISION of 18 March 1993 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community(93/212/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Directive 90/425/EEC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3), as amended by Decision 92/523/EEC (4), established a list of embryo collection teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of Canada and the United States of America have forwarded amendments to the list of teams approved in their territories; Whereas it is now necessary to amend the list of approved teams as regards Canada and the United States of America; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to Member States. Done at Brussels, 18 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 19. 10. 1989, p. 1. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 250, 29. 8. 1992, p. 40. (4) OJ No L 328, 14. 11. 1992, p. 42. ANNEX Embryo collection teams approved by the competent veterinary authorities of the following third countries are listed together with the approval number and the name of the team veterinarian. CANADA /* Tables: see OJ */ NEW ZEALAND /* Tables: see OJ */ UNITED STATES OF AMERICA /* Tables: see OJ */